Exhibit 10.1

[United Rentals, Inc. Letterhead]

June 27, 2018

William B. Plummer

[Address removed]

Dear Bill:

The purpose of this letter is to confirm our mutual understanding and agreement
regarding your retirement from United Rentals, Inc. (the “Company”).

Retirement and Transition

You will continue to serve as the Company’s Chief Financial Officer through
October 12, 2018. You will be actively employed and provide transition services
to the Company in connection with the transfer of your responsibilities through
January 31, 2019 (the “Retirement Date”), upon which date you will retire from
the Company and your employment will cease.

You acknowledge and agree that your retirement and transition, as contemplated
in this letter, does not constitute “Good Reason” under your employment
agreement with the Company, dated as of December 1, 2008 and as amended
effective December 1, 2008, December 30, 2008, December 22, 2011 and March 28,
2012 (your “Employment Agreement”).

Treatment of Certain Equity Awards

As of the Retirement Date, you will have met the age and service conditions
required for “Retirement” under certain outstanding equity awards previously
granted to you under the Company’s Second Amended and Restated 2010 Long Term
Incentive Plan. The Compensation Committee of the Board of Directors (the
“Committee”) has confirmed that if you remain an employee in good standing
through the Retirement Date, the transition and retirement as set forth in this
letter will be deemed to satisfy the retirement notice requirement under
Section 8 in the applicable award agreements. Accordingly, from and after the
Retirement Date, the equity awards described below will be treated as follows:

Restricted Stock Units. The 2,506 unvested restricted stock units (“RSUs”)
granted to you on March 7, 2016 will continue to vest in accordance with their
terms, and one common share will be issuable for each such RSU upon the vesting
date, subject to applicable tax withholding requirements and the terms of the
applicable award agreements.

The 2,466 unvested RSUs granted to you on March 6, 2017 and the 2,595 unvested
RSUs granted to you on March 6, 2018 will vest upon the Retirement Date in
accordance with their terms, and one common share will be issuable for each such
RSU upon such date, subject to applicable tax withholding requirements and the
terms of the applicable award agreements.

The Committee has further agreed that (1) the 10,026 unvested RSUs granted to
you on March 7, 2016 and (2) the first tranche of 1,172 unvested RSUs granted to
you on March 6, 2018 (representing one-third of the 3,514 retention RSUs granted
to you on such date) will vest upon the Retirement Date, notwithstanding that
the terms of these grants do not otherwise contemplate vesting upon retirement.
On the Retirement Date, one common share will be issuable for each such RSU,
subject to applicable tax withholding requirements and the terms of the
applicable award agreements.



--------------------------------------------------------------------------------

Performance-Based Restricted Stock Units. The 5,848 unvested performance-based
restricted stock units (“PRSUs”) granted to you on March 7, 2016, the 5,753
unvested PRSUs granted to you on March 6, 2017 and the 6,055 unvested PRSUs
granted to you on March 6, 2018 will continue to vest and be earned based on
actual performance in accordance with their terms, and one common share will be
issuable for each such earned PRSU upon the vesting date(s), subject to
applicable tax withholding requirements and the terms of the applicable award
agreements.

Other than to the extent modified by this letter, the terms of your RSU and PRSU
agreements remain in full force and effect, including your continued compliance
with any material obligations contained in your Employment Agreement (including,
but not limited to, the restrictive covenants and confidentiality obligations
contained therein). Any outstanding equity awards not described above will be
forfeited upon your Retirement Date pursuant to their terms. For the avoidance
of doubt, if your employment is terminated by the Company or you resign your
employment prior to the Retirement Date, the treatment of your equity awards
described herein shall not apply.

This letter is intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (together with the
applicable regulations thereunder, “Section 409A”). If necessary to comply with
the restriction in Section 409A concerning payments to “specified employees” (as
defined in Section 409A), any payment that constitutes nonqualified deferred
compensation and would otherwise be due hereunder within six months after the
Retirement Date will nonetheless be delayed until the first business day of the
seventh month following the Retirement Date.

Please acknowledge your agreement with the terms of this letter and return it to
me as soon as possible. This letter may be executed in counterparts, each of
which will be deemed an original, and such counterparts will constitute one and
the same instrument.

We wish you the best and thank you for your many years of exemplary leadership
and contributions to the Company’s success.

 

Sincerely,

 

UNITED RENTALS, INC.

/s/ Craig Pintoff

By: Craig Pintoff

EVP, Chief Administrative and Legal Officer

 

Acknowledged and agreed:

/s/ William B. Plummer

William B. Plummer Date:   June 27, 2018

 

-2-